Title: To John Adams from Donald Fraser, 28 July 1798
From: Fraser, Donald
To: Adams, John


Illustrious Sir
New York July 28th: 1798


Presuming your wonted goodness, and your avowed and laudable attacment to Divine truth, which is a most certain security to the enlightened Nation over whom you preside, of the faithful discharge of all the arduous & important duties of your eminent Station,—when Your Excellency passed through this City some time ago, I took the liberty of soliciting you to honor with your Subscription a Book which I was then publishing; but owing, I presume, to your short stay in this City, and the numerous avocations which must have arrested your attention,—I did not receive an answer to my request:—I flatter myself, however, that you will be so good as to pardon the freedom of your name being inserted at the head of the Subscription list.
Permit me now the honor of presenting for your acceptance, a copy of the work; which, was published principally with a view of counteracting, in some degree, the baneful tendency of Pane’s pernicious ‘age of reason.’ With the utmost deferences, I would beg leave to suggest to your Excellency, that I have toilled, in this Country, for near twenty years as a Teacher; during which time, I have devoted most of my leisure hours from the arduous duties of my profession, to composing & compiling some tracts for the Benefit of the rising age. In consequence of a very close application to these pursuits, I find my constitution at present greatly impaired:—and having a rising family to support, I would be glad if I could obtain some place under Government suitable to my Capacity—and would ever retain a sincere sense of gratitude, if your Excellency, would favor me with some appointment.
That Gracious Ruler of the Universe may prolong your useful life to a very advanced period—and enable you at this gloomy period crisis, to support the Dignity & perpetuate the civil & Religious rights of your Beloved Country,—Is, the most sincere desire of one, who has the honor to be,—with due respect, Illustrious Sir, Your most obedient & very humble servant.

Donald Fraser
P.S. I can procure sufficient testimonies with regard to my moral Character—and also ample security for the faithful discharge of any place assigned me.

